Case 1:17-cr-00101-LEK Document 1021 Filed 06/08/20 Page 1 of 2   PageID #: 11532




     LARS ROBERT ISAACSON
     Hawaii Bar #5314
     1100 Alakea Street, 20th Floor
     Honolulu, Hawai’i 96813
     Phone: 808-497-3811
     Fax: 866-616-2132
     Standby Attorney for Defendant ANTHONY T. WILLIAMS

                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I


     UNITED STATES OF                   CR. NO. 17-00101-LEK (01)
     AMERICA,
                                        SUPPLEMENTAL
           Plaintiff,                   DECLARATION OF COUNSEL
                                        RE DEFENDANT’S REPLY TO
          v.                            GOVERNMENT’S RESPONSE;
                                        DECLARATION OF COUNSEL;
                                        EXHIBITS “B” TO “H;”
     ANTHONY T. WILLIAMS,               CERTIFICATE OF SERVICE

           Defendant.


         SUPPLEMENTAL DECLARATION OF COUNSEL RE
        DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE

     Comes now, the Defendant Anthony T. Williams, by and through

     his standby counsel, Lars Robert Isaacson, Esq., and hereby

     provides his Supplemental Declaration of Counsel and Exhibits

     “B” to “H” in regard to Defendant’s Reply to the Government’s
Case 1:17-cr-00101-LEK Document 1021 Filed 06/08/20 Page 2 of 2   PageID #: 11533




     Response re Defendant’s Rule 29 Filing and Rule 33 Motion. See

     Docket #1019.


       Dated: June 8, 2020




                                       /s/ Lars Isaacson
                                  LARS ROBERT ISAACSON
                                  Standby Attorney for
                                  Defendant Anthony T. Williams
